BLD-057                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-3279
                                      ___________

                     IN RE: VAMSIDHAR REDDY VURIMINDI,

                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                             Board of Immigration Appeals
                        (Related to Agency No. A096-689-764)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 21, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                           (Opinion filed: December 30, 2022)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner, Vamsidhar Reddy Vurimindi, is a native of India who became a lawful

permanent resident in 2008. In 2017, an Immigration Judge determined that he was

removable under 8 U.S.C. § 1227(a)(2)(E)(i) for having been convicted of a crime of

stalking. The Board of Immigration Appeals (BIA) agreed, but, upon review, we


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
determined that Vurimindi’s offense of conviction does not qualify as a removable

offense. Vurimindi v. Att’y Gen., 46 F.4th 134, 148 (3d Cir. 2022). Accordingly, we

vacated the BIA’s orders affirming the removal order and remanded the matter to the

agency for further proceedings. Our mandate issued on October 17, 2022.

Approximately one month later, Vurimindi moved the BIA to terminate the removal

proceedings on the ground that he had “recaptured his lost LPR status and need not seek

any further reliefs before the [IJ].” Mot. 5, ECF No. 1-1, Exh. B. The BIA has not yet

ruled on the motion or taken any other action in the matter.

       Vurimindi now petitions this Court for a writ of mandamus compelling the BIA to

terminate the removal proceedings based on our mandate. We will deny the petition.

While we have mandamus authority to compel agency action when the agency is

unreasonably withholding or delaying its disposition, see Int’l Union, United Mine

Workers of Am. v. U.S. Dep’t of Labor, 358 F.3d 40, 42 (D.C. Cir. 2004), nothing in the

record suggests that the BIA is doing so here. We are confident that the BIA will

adjudicate Vurimindi’s motion in due course.




                                             2